Citation Nr: 0107012	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
status post left L5-S1 laminectomy with lower back pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1975 to 
April 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  A December 1996 
rating decision granted service connection and an initial 
20 percent evaluation for post left L5-S1 laminectomy with 
lower back pain.  A January 2000 rating decision continued 
the initial 20 percent evaluation.  Although service 
connection was granted, the claim for a higher initial 
evaluation remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2000, the Board remanded the case to schedule a 
travel board hearing for the veteran.  The veteran withdrew 
his request for a travel board hearing in December 2000.  
This matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran currently works as an electrician.  

2.  The veteran has slight to moderate limitation of motion 
of the lumbosacral spine.  

3.  The veteran has two flare-ups of low back pain per year 
and no significant neurologically positive findings in the 
lower back.  

4.  The veteran's gait is normal, and he is able to heel-to-
toe squat without difficulty.  

5.  The medical evidence regarding the lower back since 
service does not show a positive Goldthwait's sign, swelling, 
crepitation, abnormal mobility on forced motion, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, or impaired ability to execute skilled 
movement smoothly.  


CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 
20 percent for status-post-left L5-S1 laminectomy with lower 
back pain.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5292, 5293,and 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained service medical records and post-
service medical records from the identified health care 
providers.  The veteran received VA examinations, filed lay 
statements with the RO, provided sworn testimony at a 
regional office hearing, and withdrew his request for a 
hearing before the Board.  The VA has fulfilled its duty to 
assist the veteran.  

For the veteran to prevail in his claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused increased impairment in earning 
capacity in civil occupations.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R., Part 4 (2000).  

The Board will determine whether an initial rating in excess 
of 20 percent is warranted under the schedular criteria 
applicable to the musculoskeletal system.  See 38 C.F.R. Part 
4, § 4.71a (2000).  The veteran's lower back disability will 
be evaluated under the criteria of Diagnostic Codes 5292, 
5293, 5295, 5003, and 5010, in that order.  

An initial rating higher than 20 percent is not warranted for 
limitation of motion of the lumbosacral spine.  Moderate 
limitation of motion is rated as 20 percent disabling, and 
severe limitation of motion is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  The worst 
limitation of motion was flexion to 60 degrees, extension to 
10 degrees, and right and left lateral rotation to 30 degrees 
each at the April 1997 VA examination.  Thus, the veteran has 
moderate limitation of flexion motion, severe limitation of 
extension motion, and slight limitation of right and left 
lateral rotation.  An initial rating higher than 20 percent 
is not warranted because three of four motions in April 1997 
had no more than slight to moderate limitation of motion.  By 
September 1997, flexion, left and right side bending, and 
rotation had improved to full, with pain only on extreme 
flexion and side bending to the left, and by October 1999, 
range of motion of the lumbosacral spine had improved to 
normal.  An initial rating higher than 20 percent is not 
warranted under Diagnostic Code 5292.  

The veteran's back disability may also be evaluated under the 
criteria for disc disease.  An initial rating higher than 20 
percent is not warranted for intervertebral disc syndrome.  
Moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, severe symptoms with recurring 
attacks and intermittent relief are rated at 40 percent, and 
intervertebral disc syndrome with pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  Although there was a herniated 
nucleus pulposus with left radiculopathy and loss of disc 
height at L5-S1 in August 1992 and September 1992, the 
medical evidence since service does not show severe symptoms.  
In October 1999, the veteran reported that he has only two 
flare-ups of pain per year, and he has been able to continue 
working as an electrician.  Although spasms appear in the 
record in September 1992 and numbness of the left leg in 
September 1997, the October 1999 VA examiner opined that 
there were no significant neurologically positive findings in 
the lower back.  A rating higher than 20 percent is not 
warranted under the criteria of Diagnostic Code 5293.  

The veteran's back disability may also be rated under the 
criteria for lumbosacral strain; however, an initial rating 
higher than 20 percent is not warranted.  Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, or unilateral, in standing position is rated as 
20 percent disabling.  A 40 percent rating is assigned when 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  The veteran does have 
limitation of lateral motion with osteo-arthritic changes 
because side bending to the left in September 1997 increased 
pain and the January 1995 magnetic resonance imaging and 
September 1997 x-rays revealed degenerative changes in the 
lumbosacral spine.  The remainder of the medical evidence 
does not, however, support a rating higher than 20 percent.  
The veteran's gait was normal at the April 1997 VA 
examination, and flexion was full in September 1997.  There 
was no central spinal stenosis or neural foraminal stenosis 
in January 1995, and vertebral body heights were well 
maintained in January 1997.  There is also no evidence of a 
positive Goldthwait's sign or of abnormal mobility on forced 
motion.  An initial rating higher than 20 percent is not 
warranted under Diagnostic Code 5295.  

The veteran's functional loss and pain support continuation 
of a rating no higher than 20 percent.  Where evaluation is 
based on limitation of motion, as under Diagnostic Codes 5292 
and 5295, the question of whether functional loss and pain 
are additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  Although the veteran 
reported in September 1997 and October 1998 that he was 
unable to stoop for electrical work near floor level, he was 
able to heel-to-toe squat without difficulty in October 1999, 
and he has successfully continued working as an electrician.  
Although the October 1999 VA examiner agreed that the veteran 
should not repeatedly bend, stoop, or lift more than 50 
pounds, the examiner characterized the veteran's functional 
impairment as mild.  In October 1998, the veteran testified 
that he had missed only 1-2 days of work in 1997 because he 
normally worked only 3-4 days before having several days off, 
and in October 1999, he reported having no more than two 
flare-ups of low back pain per year.  The veteran was able to 
toe-and-heel walk in September 1997, and the medical evidence 
shows no swelling, crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, or impaired ability to execute skilled 
movement smoothly.  

Although the January 1995 magnetic resonance imaging and 
September 1997 x-rays show degenerative changes in the 
lumbosacral spine, a separate rating is not available for 
arthritis under Diagnostic Codes 5003 and 5010 because 
limitation of motion is compensable under Diagnostic Codes 
5292 and 5295.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 (2000).  

A rating higher than 20 percent is not warranted under the 
schedular criteria.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The evidence does not reflect that the degree of 
disability more nearly approximates the criteria for a rating 
in excess of 20 percent.  The veteran's lower back disability 
is more consistent with the criteria for continuation of a 
rating no higher than 20 percent.  Further, the evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim under 
Diagnostic Code 5293, the veteran has not been prejudiced by 
the decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(2000).  The evidence does not show that 
the veteran's lower back disability markedly interferes with 
employment or causes frequent hospitalizations.  The veteran 
has successfully continued working as an electrician, and in 
October 1998, he testified that he missed only 1-2 days of 
work in 1997.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
status-post left L5-S1 laminectomy with lower back pain is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

